Citation Nr: 1524249	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-27 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability manifested by shortness of breath, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, or as a result of in-service exposure to asbestos and/or smoke from oil fires and open burn pits.

3.  Entitlement to service connection for a rash of the face, arms, hands, and chest,  to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for painful joints of the shoulders, elbows, hands, hips, knees, and arches of the feet, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

5.  Entitlement to service connection for residuals of a right toe injury.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1992, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317(e).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO, in pertinent part, denied service connection for PTSD; shortness of breath due to asbestos exposure and exposure to burning oil pits; a rash of the face, hands, arms, and chest; a joint disorder; and a right toe injury.

In March 2014, the Veteran testified at a Board video-conference hearing before a Veterans Law Judge.  Unfortunately, due to technical difficulties, a transcript of that hearing could not be prepared.  The Veteran was notified of that fact and opted to exercise his right to appear at another hearing.

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been prepared and associated with the record.  During the hearing, the Veteran submitted evidence in support of his appeal, along with a written waiver of his right to have the agency of original jurisdiction (AOJ) review the evidence in the first instance.  See 38 C.F.R. § 20.1304(c).

Thus far, the AOJ has limited its consideration of the Veteran's psychiatric claim to the matter of his entitlement to service connection for PTSD.  The evidence shows that he has been diagnosed with psychiatric disorders other than PTSD, however; specifically, depression, adjustment disorder with depressed mood, and anxiety disorder not otherwise specified.  Under the circumstances, the Board finds that the Veteran's claim should be expanded.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).

With respect to the Veteran's claims for service connection for painful joints, it appears from his testimony and the other evidence of record that the specific joints with which the Veteran is concerned are the shoulders, elbows, hands, hips, knees, and arches of the feet.  Further, in light of his service, and the current lack of evidence attributing his joint pain, shortness of breath, and rash of the face, arms, hands, and chest to one or more known clinical diagnoses, the matter of his entitlement to service connection for those signs and symptoms as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117 must be considered.  Consequently, and for purposes of clarity, these issues have been recharacterized as set forth above, on the title page.

The Board notes that, in addition to the paper claims file, there are electronic (Virtual VA and Veterans Benefits Management System) files associated with the Veteran's claims.  The documents in the electronic files include a transcript of the Veteran's August 2014 Board hearing, which the Board has reviewed.

For the reasons set forth below, this appeal is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has not been specifically notified of the information and evidence necessary to substantiate a claim for service connection for acquired psychiatric disorders other than PTSD.  See 38 U.S.C.A. § 5103(a).  This needs to be accomplished.

The Veteran has indicated that the rash for which he is seeking service connection occurs only intermittently; about two times per year.  In situations such as this, where there is a reported history of exacerbation and improvement of a condition, VA's duty to assist encompasses the obligation to review the disability during an active, rather than an inactive, phase.  See, e.g., Ardison v. Brown, 6 Vet. App. 405 (1994).  As such, the Veteran should be encouraged to seek outpatient care during those times when his rash is active, so that the presence, nature, and extent of the rash can be documented for the record.

The record contains an April 2014 letter from the Veteran's private primary care provider, Dr. O'dell, summarizing some of the treatment he has provided the Veteran.  However, copies of Dr. O'dell's complete clinical records have not been obtained.  Because those records could contain additional information bearing on the outcome of one or more of the Veteran's claims, efforts should be made to procure them.  See, e.g., 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

During the August 2014 Board hearing, the Veteran testified that he was receiving assistance for psychiatric difficulties through the Vet Center in Johnson City, Tennessee.  Thus far, it does not appear that efforts have been made to obtain any records from that facility.  Because such records, if procured, could contain information bearing on the Veteran's psychiatric claim, efforts should be made to obtain those records as well.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The Veteran reported during service in May 1992 that he had been exposed to asbestos in the barracks at Camp Lejeune, and while aboard the USS Raleigh, USS La Moure County, USS San Bernardino, and USS Tuscaloosa.  However, there is nothing in the record to confirm that exposure.  This needs to be investigated further.  See Veterans Benefits Administration Adjudication Procedure Manual M21-1 (VA Manual M21-1), Part IV, Subpart ii, Chapter 2, Section C, para. 9.

The Veteran has testified that, while on duty in the Persian Gulf, he witnessed the bombardment of Iraq and Kuwait.  He says that he saw jets flying over; that it was loud; and that the bombing would "light up like daylight."  He says that he was afraid for his life while in Southwest Asia, and that he felt that he very easily could have been killed.

The evidence currently of record is in conflict with respect to whether the Veteran has PTSD.  See VA treatment record dated in February 2013 (indicating that the Veteran does not meet the diagnostic criteria for PTSD); letter from Dr. O'dell dated in April 2014 (indicating that the Veteran has PTSD).  Thus far, the Veteran has not been afforded a VA compensation examination for purposes of obtaining a medical opinion on the matter, to include whether PTSD, if present, can be attributed to the Veteran's fear of hostile military or terrorist activity, as defined by regulation.  See 38 C.F.R. § 3.304(f)(3).  This needs to be accomplished.

As noted previously, the Veteran is seeking service connection for disabilities manifested by shortness of breath, a rash of the face, arms, hands, and chest, and painful joints of the shoulders, elbows, hands, hips, knees, and arches of the feet. Thus far, none of these complaints have been attributed to a known clinical diagnosis.  Significantly, however, it does appear from the record that the Veteran has undergone a thorough medical assessment.  There is nothing in the record to show, for example, that the Veteran has undergone pulmonary function testing, that his joints have been x-rayed, or that his skin rash has been described during an active phase.  Additional development is required.

As to the Veteran's claim for service connection for residuals of a right toe injury, the evidence of record clearly shows that the Veteran injured his right great toe during service in May 1990, when he dropped an artillery round on it.  The evidence shows that part of the nail was surgically removed in May 1990, soon after the injury; that he later experienced pain and infection in the same location; that the infection did not respond to antibiotics; and that the entire toenail was removed in November 1990.  During the August 2014 Board hearing, the Veteran testified that the toenail never grew back correctly, and that he had experienced problems with it to the present.  Under the circumstances, the Board finds that the requirements for an examination have been satisfied.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in part, that an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).  Because no examination has been obtained, further development is necessary.

Finally, the Board notes that the most recent record of the Veteran's treatment through the VA Medical Center (VAMC) in Mountain Home, Tennessee is dated August 1, 2014.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that the claims on appeal are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell, supra.
 
For the reasons stated, this case is REMANDED for the following actions:

1.  Send the Veteran and his representative a letter notifying them of the evidence and information necessary to substantiate a claim for service connection for acquired psychiatric disorders other than PTSD.  The Veteran should be afforded a reasonable opportunity to respond to the notice, and any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Encourage the Veteran to seek outpatient care during those times when the rash of his face, arms, hands, and/or chest is active, so that the presence, nature, and extent of the rash can be documented for the record.  Notify the Veteran that, if he receives such care, he should provide copies of the records of that care to the AOJ or, alternatively, provide authorization to enable the AOJ to obtain the records.

3.  Ask the Veteran to provide a release for copies of all clinical records in the possession of Dr. O'dell, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If the Veteran provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any of the records sought are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

4.  Ask the service department to indicate whether the Veteran may have been exposed to asbestos during service, to specifically include while assigned to barracks with open squad bays at Camp Lejeune and while aboard the USS Raleigh (LPD-1), USS La Moure County (LST-1194), USS San Bernardino (LST-1189), and/or the USS Tuscaloosa (LST-1187).  The response received should be associated with the claims file.

5.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the Vet Center in Johnson City, Tennessee, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.  If the records sought are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

6.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in Mountain Home, Tennessee since August 1, 2014, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

7.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a mental disorders examination, to be conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  The examiner should review the claims file.  All indicated tests (including psychological testing) should be conducted and the results reported.

After examining the Veteran and reviewing the claims file, the examiner should indicate whether the Veteran currently meets, or has met at any time since August 2010 (when he filed his claim for service connection), the DSM-IV diagnostic criteria for PTSD.  If PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the diagnosis is related to the Veteran's fear of hostile military or terrorist activity while serving on active duty in Southwest Asia.

For psychiatric disorders other than PTSD which are diagnosed, to include those diagnoses noted in the claims file (i.e., depression, adjustment disorder with depressed mood, and/or anxiety disorder not otherwise specified), the examiner should provide an opinion, with respect to each such disorder, as to (a) whether it is at least as likely as not that the disorder manifested in service or is otherwise attributable to service, and, if PTSD is diagnosed, (b) whether it is at least as likely as not that psychiatric disorders other than PTSD have been caused, or permanently worsened beyond natural progression, by PTSD.

A complete rationale for all opinions expressed must be provided.

8.  Arrange to have the Veteran scheduled for an examination of his lungs.  The examiner should review the claims file.  All indicated tests (including pulmonary function testing) should be conducted and the results reported.

The examiner should determine if there are any objective medical indications that the Veteran is currently suffering, or has suffered at any time since August 2010 (when his claim for service connection was filed), from pulmonary impairment.  The examiner should provide details about the onset, frequency, duration, and severity of the Veteran's complaints, and should discuss what precipitates and relieves them.  It should then be determined, based on a review of symptoms, physical findings, and laboratory tests, if these problems are attributable to any known diagnostic entity or entities.

Examinations by appropriate specialists should be conducted with regard to any of the foregoing symptoms, or abnormal findings pertaining thereto, that cannot be attributed to a known clinical diagnosis.  The examiner(s) should consider that symptom-based "diagnoses" are not considered known diagnostic entities for compensation purposes.

The final report of the examination(s) should set forth a list of diagnosed conditions pertaining to the Veteran's complaints of pulmonary impairment; an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any of those diagnosed conditions had their onset in service, or can otherwise be attributed to service; and a separate list of any symptoms, abnormal physical findings, and abnormal laboratory test results relating to those complaints that cannot be attributed to a known clinical diagnosis.

In offering this information, the examiner(s) should discuss the medical significance, if any, of the report of an October 2012 VA chest x-ray, interpreted to show old granulomatous disease of the left lung.  The examiner(s) should also discuss the Veteran's assertions to the effect that he was exposed to asbestos and smoke from oil fires and open burn pits during service.

A complete rationale for all opinions expressed must be provided.

9.  Arrange to have the Veteran scheduled for an examination of his skin; particularly his face, arms, hands, and chest.  If feasible, the examination should be conducted when the reported skin condition is in an active phase.  The examiner should review the claims file.  All indicated tests should be conducted and the results reported.

The examiner should determine if there are any objective medical indications that the Veteran is currently suffering, or has suffered at any time since August 2010 (when his claim for service connection was filed), from a rash of the face, arms, hands, and/or chest.  The examiner should provide details about the onset, frequency, duration, and severity of the Veteran's complaints, and should discuss what precipitates and relieves them.  It should then be determined, based on a review of symptoms, physical findings, and laboratory tests, if these problems are attributable to any known diagnostic entity or entities.

Examinations by appropriate specialists should be conducted with regard to any of the foregoing symptoms, or abnormal findings pertaining thereto, that cannot be attributed to a known clinical diagnosis.  The examiner(s) should consider that symptom-based "diagnoses" are not considered known diagnostic entities for compensation purposes.

The final report of the examination(s) should set forth a list of diagnosed conditions pertaining to the Veteran's complaints of skin rash; an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any of those diagnosed conditions had their onset in service, or can otherwise be attributed to service; and a separate list of any symptoms, abnormal physical findings, and abnormal laboratory test results relating to those complaints that cannot be attributed to a known clinical diagnosis.

A complete rationale for all opinions expressed must be provided.

10.  Arrange to have the Veteran scheduled for an examination of his shoulders, elbows, hands, hips, and knees, and the arches of the feet.  The examiner should review the claims file.  All indicated tests (including X-ray studies) should be conducted and the results reported.

The examiner should determine if there are any objective medical indications that the Veteran is currently suffering, or has suffered at any time since August 2010 (when his claim for service connection was filed), from painful joints of the shoulders, elbows, hands, hips, knees, and/or arches of the feet.  The examiner should provide details about the onset, frequency, duration, and severity of the Veteran's complaints, and should discuss what precipitates and relieves them.  It should then be determined, based on a review of symptoms, physical findings, and laboratory tests, if these problems are attributable to any known diagnostic entity or entities.

Examinations by appropriate specialists should be conducted with regard to any of the foregoing symptoms, or abnormal findings pertaining thereto, that cannot be attributed to a known clinical diagnosis.  The examiner(s) should consider that symptom-based "diagnoses" are not considered known diagnostic entities for compensation purposes.

The final report of the examination(s) should set forth a list of diagnosed conditions pertaining to the Veteran's complaints of joint pain; an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any of those diagnosed conditions had their onset in service, or can otherwise be attributed to service; and a separate list of any symptoms, abnormal physical findings, and abnormal laboratory test results relating to those complaints that cannot be attributed to a known clinical diagnosis.

In offering this information, the examiner(s) should discuss the medical significance, if any, of the entry on the report of the Veteran's June 1992 service separation examination to the effect that he had recurrent iliotibial band syndrome of the right knee.

A complete rationale for all opinions expressed must be provided.

11.  Arrange to have the Veteran scheduled for an examination of his right great toe.  The examiner should review the claims file.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the claims file, the examiner should identify any abnormalities of the right great toe, including any abnormalities of the nail and/or nail bed, and provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any such noted abnormalities are related to the injury the Veteran sustained to his right great toe during service in May 1990, with subsequent removal of the nail.

A complete rationale for all opinions expressed must be provided.

12.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

